Appeal by an employer and its insurance carrier from a decision and award of the Workmen's Compensation Board which awarded disability compensation to the claimant. This is another heart case. The employer operated a restaurant and claimant was employed there as a waiter. After a very busy evening’s work performing his usual duties on Saturday, May 19, 1955, he lifted a trap door which, because the same was stuck, required extra effort and exertion. He was required to exert this effort in order to descend a stairway to the dressing room in the cellar. As he held the trap door in order to descend he was taken with severe pains in his chest and both arms. After resting for some time he went home. He continued to work for several days thereafter but during each of such days he again suffered severe pains in his chest and arms, and finally these became so severe that he was forced to discontinue work and became hospitalized. The board has found the foregoing facts and there is substantial evidence in the record to sustain them. In addition there is medical testimony to sustain the finding that claimant suffered a heart attack in the nature of a myocardial infarction which began on the first occasion mentioned, and that the continuance of his work contributed to his final disablement. The board ultimately found that he sustained accidental injuries arising out of and in the course of his employment. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.